Case 6:19-cr-00183-RRS-CBW Document 15 Filed 06/12/19 Page 1 of 2 PageID #: 30



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                         CASE NO. 6:19-CR-00183-01

 VERSUS                                           JUDGE SUMMERHAYS

 HOLDEN JAMES MATTHEWS (01)                       MAGISTRATE JUDGE WHITEHURST

                                      MINUTES OF COURT:
                                Initial Appearance \ Arraignment
  Date:                June 12, 2019            Presiding: Magistrate Judge Patrick J. Hanna
  Court Opened:        11:13 a.m.               Courtroom Deputy: Christina Chicola
  Court Adjourned:     11:17 a.m.               Court Reporter:       LCR
  Statistical Time:    00:04                    Courtroom:            CR7
                                                Probation Officer:    Scotty Melancon

                                    APPEARANCES
  Dominic A Rossetti and John Luke Walker For   United States of America
  (AUSA)
  Dustin Talbot (AFPD)                    For   Holden James Matthews (01), Defendant
  Holden James Matthews (01), Defendant

                                         PROCEEDINGS

 BEFORE COURT OPENED:
 Defendant Previously Completed Financial Affidavit for Appointment of Counsel
 Defendant Provided with Charging Document(s)
 Magistrate Judge Hanna Met with Counsel and Pretrial Services Officer

 INITIAL APPEARANCE:
 Defendant Sworn
 Defendant Advised of Charges, Maximum Penalties & Rights

 On the basis of the evidence stated on the record, the court finds that defendant does not have the
 financial resources to retain counsel. The previous Order appointing the Office of the Public
 Defender to represent defendant is continued

 Detention Hearing Requested By: Defendant
   Continuance Requested By: Government
Case 6:19-cr-00183-RRS-CBW Document 15 Filed 06/12/19 Page 2 of 2 PageID #: 31




 ARRAIGNMENT ON: Indictment
 Reading Waived
 Plea Entered: Not Guilty to all counts of the Indictment
 Arraignment Held

 Detention Hearing set for Monday, June 17, 2019 at 2:00 p.m., before Magistrate Judge Carol
 B Whitehurst.

 Order Scheduling Detention Hearing signed (AO470)

 Defendant ordered detained pending a detention hearing

 Defendant in Custody

 The government’s oral motion to unseal the indictment is GRANTED.
